Exhibit Designation of Series B Convertible Preferred Stock Legacy Communications CorporationFiling Number: 153582700 Amendment to Articles of Incorporation F.Series B Preferred Stock.There shall be a series of Preferred Stock designated as “Series B Convertible Preferred Stock,” and the number of shares constituting such series shall be 2,000,000.Such series is referred to herein as the “Preferred Stock.” 1.Stated Capital.The amount to be represented in stated capital at all times for each share of Preferred Stock shall be $.001. 2.Rank.All shares of Preferred Stock shall rank superior and prior to all of the Corporation’s Common Stock, par value $.001 per share (the “Common Stock”), now or hereafter issued, as to distributions of assets upon liquidation, dissolution or winding up of the Corporation, whether voluntary or involuntary. 3.Dividends.If any dividend or other distribution payable in cash, securities or other property, including a dividend payable in shares of Common Stock, is declared on the Common Stock, each holder of shares of Preferred Stock on the record date for such dividend or distribution shall be entitled to receive on the date of payment or distribution of such dividend or other distribution the same cash, securities or other property which such holder would have received on such record date if such holder was the holder of record of the number (including any fraction) of shares of Common Stock into which the shares of Preferred Stock then held by such holder are then convertible.No dividend or other distribution shall be declared or paid on the Common Stock unless an equivalent dividend or other distribution that satisfies this Paragraph 3 is declared or paid on the Preferred Stock. 4.Liquidation Preference.In the event of any voluntary or involuntary liquidation, dissolution, or winding-up of the Corporation, after distribution in full of the preferential amounts, if any, to be distributed to the holders of shares of any series of preferred stock, having a priority on liquidation superior to that of the Preferred Stock, the holders of shares of Preferred Stock shall be entitled to participate preferentially to the Common Stock in all of the remaining assets of the Corporation available for distribution to its stockholders, prior to the holders of Common Stock in proportion to the number of shares of Preferred Stock held by them.A liquidation, dissolution, or winding-up of the Corporation, as such terms are used in this Paragraph 4 of Article V(F), shall not be deemed to be occasioned by or to include any merger of the Corporation with or into one or more corporations or other entities, any acquisition or exchange of the outstanding shares of one or more classes or series of the Corporation, or any sale, lease, exchange, or other disposition of all or a part of the assets of the Corporation. 5.Voting Rights.Except as otherwise required by law, the shares of outstanding Preferred Stock shall have the number of votes equal to the number of votes of all outstanding shares of capital stock plus one additional vote such that the holders of a majority of the outstanding shares of Preferred Stock shall always constitute a majority of the voting rights of the Corporation.Except as otherwise required by law or by these Articles of Incorporation, the holders of shares of Common Stock and Preferred Stock shall vote together and not as separate classes and the holders of a majority of the shares of Preferred Stock shall have the right to cast the number of votes to which all shares of Preferred Stock are entitled. 6.No Redemption.The shares of Preferred Stock are not redeemable. 7.Conversion Provisions. (a) Conversion at Option of Holders.Each share of Preferred Stock shall be convertible, at the option of the holder thereof, on or after the 61st day after the delivery of a notice to the Corporation for conversion of such share as herein provided, into fully paid and nonassessable shares of Common Stock and such other securities and property as hereinafter provided, initially at the rate of 10 shares of Common Stock for each full share of Preferred Stock. For the purpose of this Certificate of Designation, the term “Common Stock” shall initially mean the class designated as Common Stock, par value $.001 per share, of the Corporation as of June 30, 2008, subject to adjustment as hereinafter provided. (b) Mechanics of Conversion. (i) Notice of Conversion.
